BLD-213                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1121
                                       ___________

                                 ANTONIO ROSELLO,
                                            Appellant

                                             v.

                           WARDEN F.C.I. ALLENWOOD
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. No. 3-17-cv-01580)
                      District Judge: Honorable Richard P. Conaboy
                      ____________________________________

                       Submitted for Possible Summary Action
                 Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    May 17, 2017
             Before: RESTREPO, BIBAS, and NYGAARD, Circuit Judges

                              (Opinion Filed: May 24, 2018)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Antonio Rosello, a federal prisoner currently confined in FCI-

Allenwood, has appealed the order of the United States District Court for the Middle

District of Pennsylvania dismissing his petition for habeas corpus under 28 U.S.C.

§ 2241. The Government has filed a motion for summary affirmance. For the reasons set

forth below, we will grant the Government’s motion and summarily affirm the District

Court’s judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In 1996, Rosello was convicted in the United States District Court for the Southern

District of Florida of numerous offenses, including Hobbs Act robbery, conspiracy to

commit Hobbs Act robbery, and using and carrying a firearm during and in relation to a

crime of violence in violation of 18 U.S.C. § 924(c). See S.D. Fla. 1:95-cr-0114. He was

sentenced to a total of 45 years’ imprisonment. He appealed, and the Eleventh Circuit

affirmed. In 2002, Rosello filed a motion under 28 U.S.C. § 2255 in the Southern

District of Florida. The District Court denied the motion on the merits, and the Eleventh

Circuit denied his request for a certificate of appealability.

       In 2016, Rosello filed an application in the Eleventh Circuit requesting permission

to file a second or successive motion under § 2255. He sought to challenge his

conviction under § 924(c) based on the Supreme Court’s decision in Johnson v. United

States, 135 S. Ct. 2551 (2015). In Johnson, the Supreme Court held that the so-called

residual clause of the Armed Career Criminal Act (ACCA) is unconstitutionally vague. 1


1
  A defendant is subject to ACCA’s enhanced punishment if he has three or more
previous convictions for a “serious drug offense” or a “violent felony.” § 924(e)(1). The
statute defines “violent felony” to cover a felony that “(i) has as an element the use,
attempted use, or threatened use of physical force against the person of another; or (ii) is

                                               2
135 S. Ct. at 2557. Rosello argued that § 924(c)’s residual clause is also

unconstitutionally vague, 2 that his predicate offenses of Hobbs Act robbery and

conspiracy to commit Hobbs Act robbery consequently no longer qualified as “crimes of

violence,” and that he is therefore innocent of the § 924(c) offense. The Eleventh Circuit

denied the application. See C.A. No. 16-13529. The Court concluded that § 924(c)’s

residual clause—the only part of the statute that was arguably affected by Johnson—was

not implicated because Rosello’s conviction for Hobbs Act robbery satisfied § 924(c)’s

separate elements clause. Therefore, the Court ruled that Rosello had not made a prima

facie showing that Johnson undermined his § 924(c) conviction.

       Rosello then filed the petition under § 2241 that is at issue in this appeal. 3 He

raised the same Johnson-based challenge to his § 924(c) conviction that he asserted in his



burglary, arson, or extortion, involves use of explosives, or otherwise involves conduct
that presents a serious potential risk of physical injury to another.” § 924(e)(2)(B)
(emphasis added). The underlined portion of subpart (ii) is known as the “residual
clause.”
2
  Section 924(c) provides sentences for, as relevant here, “any person who, during and in
relation to any crime of violence . . . uses or carries a firearm, or who, in furtherance of
any such crime, possesses a firearm.” § 924(c)(1)(A). The statute then provides that
“‘crime of violence’ means an offense that is a felony and (A) has as an element the use,
attempted use, or threatened use of physical force against the person or property of
another, or (B) that by its nature, involves a substantial risk that physical force against the
person or property of another may be used in the course of committing the offense.”
§ 924(c)(3). Subsection (A) is known as the “elements clause” and subsection (B) is
known as the “residual clause.” We have not yet decided whether § 924(c)’s residual
clause is void for vagueness under Johnson. See United States v. Robinson, 844 F.3d
137, 141 (3d Cir. 2016).
3
 Venue was proper in the District Court here because Rosello is incarcerated within the
Middle District of Pennsylvania. See Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004).


                                              3
§ 2244 application in the Eleventh Circuit. The District Court dismissed the petition,

concluding that Rosello’s claim could be raised only, if at all, in a § 2255 motion.

Rosello then filed a timely notice of appeal.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we

exercise plenary review over the District Court’s legal conclusions and review its factual

findings for clear error. See Cradle v. United States ex rel. Miner, 290 F.3d 536, 538 (3d

Cir. 2002) (per curiam).

       We agree with the District Court’s disposition of this case. “Motions pursuant to

28 U.S.C. § 2255 are the presumptive means by which federal prisoners can challenge

their convictions or sentences[.]” Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002). As we have explained, “under the explicit terms of 28 U.S.C. § 2255, unless a

§ 2255 motion would be ‘inadequate or ineffective,’ a habeas corpus petition under

§ 2241 cannot be entertained by the court.” Cradle, 290 F.3d at 538 (quoting § 2255(e)).

“A § 2255 motion is inadequate or ineffective only where the petitioner demonstrates that

some limitation of scope or procedure would prevent a § 2255 proceeding from affording

him a full hearing and adjudication of his wrongful detention claim.” Id. at 538. This

exception is narrow and applies in only rare circumstances. See In re Dorsainvil, 119
F.3d 245, 251-52 (3d Cir. 1997); see also Bruce v. Warden Lewisburg USP, 868 F.3d
170, 180 (3d Cir. 2017).

       Rosello argues that this exception applies here. He relies on our decision in

Dorsainvil, where we ruled that a petitioner can use § 2241 if he “had no earlier

opportunity to challenge his conviction for a crime that an intervening change in


                                                4
substantive law may negate.” 119 F.3d at 251. However, the petitioner in Dorsainvil was

categorically unable to pursue his claim in a second or successive § 2255 motion because

the intervening Supreme Court decision he relied on 4 “did not establish a new rule of

constitutional law”—as § 2255(h)(2) requires—“but simply interpreted a substantive

criminal statute.” Id. at 247-48; see also Bruce, 868 F.3d at 179 (“the saving clause

permits a prisoner to challenge his detention when a change in statutory interpretation

raises the potential that he was convicted of conduct that the law does not make

criminal”); Poe v. LaRiva, 834 F.3d 770, 773 (7th Cir. 2016) (“Because § 2255(h)

already provides a remedy for new constitutional cases, these types of cases would not

fall under the Savings Clause, which is available only if the remedy under § 2255 is

‘inadequate or ineffective.’”).

         Rosello’s Johnson claim, meanwhile, is precisely the type of constitutional claim

that can be pursued in a second or successive § 2255 motion. Rosello complains that the

Eleventh Circuit improperly rejected the merits of his claim in denying authorization to

file a second or successive motion, but this just points up the fact that no “limitation of

scope or procedure” prevented him from receiving a full adjudication. Indeed, the

Eleventh Circuit has previously granted similar applications. See, e.g., In re Gomez, 830
F.3d 1225, 1227-28 (11th Cir. 2016); In re Pinder, 824 F.3d 977, 979 (11th Cir. 2016)

(per curiam). The fact that the Eleventh Circuit concluded that Rosello’s claim lacked




4
    Bailey v. United States, 516 U.S. 137 (1995).

                                              5
merit does not render § 2255 inadequate or ineffective. See Gardner v. Warden

Lewisburg USP, 845 F.3d 99, 102 (3d Cir. 2017).

       Accordingly, we will grant the Government’s motion and summarily affirm the

District Court’s judgment. 5




5
  Rosello has also filed a “Motion to Supplement Pleading Pursuant to Fed. R. Civ. P.
15(d),” in which he discusses the Supreme Court’s recent decision in Sessions v. Dimaya,
138 S. Ct. 1204 (2018). However, notwithstanding Dimaya, for the reasons discussed
above, § 2241 is not the appropriate vehicle for Rosello to use to pursue his claims. To
the extent that Rosello seeks any further relief in his motion (beyond merely asking us to
consider Dimaya), the motion is denied.

                                            6